Citation Nr: 1313839	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

ISSUES

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

Veteran served on active duty from December 1979 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2011, a videoconference hearing was held before the undersigned Veterans Law Judge of the Board, a transcript of which is of record. 

This case was before the Board in November 2011.  At that time the Board denied service connection for arthritis of the feet and knees, and granted a higher rating for chronic sinusitis.  The issue of service connection for COPD and asthma was remanded for additional development. 

Due to information provided by the Veteran, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the record reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  When applying for VA benefits in November 2007, the Veteran reported that he was receiving SSA and Supplemental Security Income (SSI) benefits.  Further, at his August 2011 video conference, the Veteran indicated that he was receiving SSA payments.  The records associated with the Veteran's award of Social Security disability benefits are not of record and no attempt to obtain such records has been made.  Because the evidence of record is unclear as to the relevancy of the SSA records with regard to the current issue on appeal, the SSA records must be requested per VA's duty to assist.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  

VA has a duty to obtain SSA records when they may be relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that SSA records cannot be unilaterally deemed irrelevant by VA because the possibility that such records contain relevant evidence pertaining to etiology cannot be foreclosed absent a review of these records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 (2002).  Thus, a remand to obtain the Veteran's Social Security disability records is necessary before proceeding to evaluate the merits of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application for SSA disability benefits, if any.  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


